Citation Nr: 0925183	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  05-02 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to 
January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefit sought. 

A review of the claims file shows an informal claim of 
entitlement to service connection for tinnitus.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action.  

In October 2005, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge traveling to the 
RO, a transcript of which has been associated with the claims 
file.  In July 2008, the Board remanded the case for further 
development which has been completed, permitting a decision 
to be rendered on the substance of the appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss did not manifest during service or 
within one year thereafter and has not been shown to be 
causally or etiologically related to the Veteran's military 
service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2008). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App.  183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008). 

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, upon receipt of an application for a 
service connection claim, VA is required to review the 
evidence presented with the claim and to provide the claimant 
with notice of what evidence not previously provided will 
help substantiate his/her claim. See also 38 U.S.C.A. § 
5103(a);  38 C.F.R. § 3.159(b).  Specifically, VA must notify 
the claimant of what is required to establish service 
connection and that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection is awarded.

The Board finds that predecisional notice letters dated in 
April 2004 and March 2007 substantially complied with the 
Veterans Claims Assistance Act (VCAA) notice requirements.  
Both letters informed the claimant of what evidence was 
required to substantiate the claim and of the claimant's and 
VA's respective duties for obtaining evidence.  He was asked 
to submit evidence and/or information in his possession to 
the RO.  Additionally, the March 2007 letter informed the 
claimant of the laws and regulations governing disability 
ratings and effective dates as required under Dingess, supra.
VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All service treatment records and VA 
medical records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the Veteran's claim.  

A VA opinion with respect to the issue on appeal was obtained 
in February 2009.  38 C.F.R. § 3.159(c) (4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinion obtained 
in this case is adequate, as it is predicated on a reading of 
the service and VA medical records in the Veteran's claims 
file.  It considered all of the pertinent evidence of record, 
to include the Veteran's service and VA medical records and 
the statements of the appellant, and provides a complete 
rationale for the opinion stated, relying on and citing to 
the records reviewed.  There is adequate medical evidence of 
record to make a determination in this case.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).   

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air  
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38  
C.F.R. § 3.303(b).   Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing  
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may be established on 
a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for service 
connection claims involving impaired hearing.  38  C.F.R. § 
3.385.  "[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38  
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54. 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet.  App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2  Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, 
it does not affect competency to testify.").

The Veteran claims that his hearing loss was caused by noise 
exposure while in service.  It is also requested that the 
Veteran be afforded the benefit of the doubt.

Initially, the Board notes that its review of the record 
shows that the Veteran has been diagnosed with hearing loss 
as defined by VA since February 2009.  See 38 C.F.R. § 3.385; 
VA examination dated in February 2009. 

The Veteran's service treatment records indicate normal 
hearing throughout his time in service, including an 
audiological examination conducted pursuant to his medical 
evaluation board in November 1978 whish showed no worse then 
a 20 decibel deviation in any of the auditory frequencies.  
See Hensley, supra.  Additionally, the November 1978 examiner 
gave the Veteran a "1" under his physical profile PULHES 
score for hearing.  (In a physical profile block on an 
examination report there are six categories (P, U, L, H, E, 
S), including "H" for hearing.  See Odiorne v. Principi, 3 
Vet.App. 456, 457 (1992), quoting Para. 9-3(c)(1) AR 40-501, 
Change 35 (Feb. 9, 1987) ("An individual having a numerical 
designation of '1' under all factors is considered to possess 
a high level of medical fitness and, consequently is 
medically fit for any military assignment.").  Therefore, 
entitlement to service connection for bilateral hearing loss 
based on evidence that it had its onset in service must be 
denied.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The next 
question is whether the Veteran's current hearing loss is 
related to an event or injury of service origin.

In February 2009, the Veteran was afforded a VA examination.  
The examiner reviewed the claims file, noted the Veteran's 
complaints of hearing loss, particularly in relation to 
difficulties in understanding speech, and his statements that 
he was exposed to excessive noise exposure while in service.  
The Veteran also denied recreational noise exposure outside 
of service and indicated that he first noticed his 
development of hearing loss while in service.  The examiner 
noted that the first time the Veteran began treatment for 
hearing loss was in 1997, with follow up care continuing in 
2007.  The Veteran was fit for hearing aids in March 2007.  
After reviewing all the evidence, the VA examiner opined that 
the Veteran's hearing loss was "less likely as not a result 
of exposure to acoustic trauma during military service."

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Kightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
the most probative weight to the opinion of the February 2009 
VA examiner who had the benefit and review of all pertinent 
medical records and who provided a rationale supported by the 
record.  Specifically, the Board notes that the VA examiner 
listed that he reviewed the Veteran's service medical 
records, including an audiological examination conducted 
pursuant to the Veteran's medical evaluation board.  The 
examiner also took into account the Veteran's statements at 
the time of the examination, noted his claimed noise exposure 
in service, considered his family history in relation to 
hearing loss, and conducted an ear exam.  As such, the more 
probative medical evidence has not shown that the Veteran 
currently has bilateral hearing loss that is related to his 
military service.  Therefore, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
for service connection for bilateral hearing loss.

In this regard, the Board acknowledges that the Veteran is 
competent to give evidence about what he sees and feels; for 
example, he is competent to report that he has problems 
hearing people talk since service.  See Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, the 
Veteran is not competent to provide a medical opinion on the 
etiology of his hearing loss because he has not been shown to 
have the required medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Moreover, his claim of 
having developed hearing loss as a result of service is not 
supported by what is found in the service and post-service 
medical records as discussed above.  None of the identified 
records that the Veteran asked the VA to obtain on his behalf 
show complaints of hearing loss until July 1997.  
Additionally, the Veteran filed numerous claims with the VA 
since his separation from service in January 1979, but none 
of the claims mention hearing loss, until the claim that is 
currently before the Board was submitted in April 2004.  See 
claims submitted in January 1979, February 1979, January 
1980, August 1981, August 1984, March 1986 and April 1993. 

The Board has considered the Veteran's contentions to the 
effect that his bilateral hearing loss manifested during 
service.  However, the Board is compelled to point out that 
these statements were provided for the record 25 years after 
the Veteran's discharge from service, and in essence 
represent, at best, remote recollections.  Not only may the 
Veteran's memory be dimmed with time, but self interest may 
play a role in the more recent statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the 
credibility of testimony); cf. Pond v. West, 12 Vet. App. 
341, 346 (1999).  Concerning this, the Board notes that 
definitions of credibility do not necessarily confine that 
concept to the narrow peg of truthfulness.  Credibility 
"involves more than demeanor.  It apprehends the over-all 
evaluation of testimony in the light of its rationality or 
internal consistency and the manner in which it hangs 
together with other evidence."  Carbo v. United States, 314 
F.2d 718, 749 (9th Cir. 1963); Indiana Metal Prods. v. NLRB, 
442 F.2d 46, 51-52 (7th Cir. 1971).  In these circumstances, 
the Board finds that the length of time between the Veteran's 
separation from active duty in 1979 and first complaint of 
bilateral hearing loss nearly two decades later in 1997 is 
persuasive evidence against continuity of symptomatology.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service); also see April 2004 VA Problem List, noting an 
appointment for hearing loss in July 1997.  Therefore, 
entitlement to service connection for bilateral hearing loss 
based on post-service continuity of symptomatology must also 
be denied.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board finds that there is no competent and credible 
medical evidence in the record of a causal association or 
link between the post-service bilateral hearing loss and an 
established injury, disease, or event of service origin.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  While the 
Veteran and his representative have claimed otherwise, the 
Board finds that although they are clearly competent to 
relate what the Veteran experiences in relation to his 
bilateral hearing loss, they do not have the required medical 
expertise to give a medical opinion.  Espiritu, supra.  
Therefore, the Board also finds that service connection for 
bilateral hearing loss is not warranted based on the initial 
documentation of the disability after service.  See 
38 U.S.C.A. §1131; 38 C.F.R. § 3.303(d).

Likewise, the Board finds that service connection is not 
warranted for bilateral hearing loss on a presumptive basis 
under 38 C.F.R. §§ 3.307, 3.309 because the record does not 
show the Veteran's bilateral hearing loss manifested to a 
degree of 10 percent or more in his first post-service year.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for 
bilateral hearing loss.  See 38 U.S.C.A. §1131; 38 C.F.R. 
§ 3.303. 

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  See 
also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER


Entitlement to service-connection for bilateral hearing loss 
is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


